Citation Nr: 1534029	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  13-18 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to a higher initial disability rating in excess of 70 percent for anxiety disorder, not otherwise specified, and dysthymic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from June 1970 to February 1974.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the RO in Hartford, Connecticut, which granted service connection for anxiety disorder, not otherwise specified, and dysthymic disorder, and assigned an initial disability rating of 50 percent effective April 27, 2011, the date of claim.  The Veteran appealed the initial rating assigned.  During the pendency of this appeal, in a February 2015 rating decision, the RO granted a higher initial disability rating of 70 percent from the date of claim.

The Veteran requested a videoconference hearing before the Board in a July 2013 substantive appeal, via VA Form 9.  A hearing was scheduled for June 18, 2015 at the RO in Newington, Connecticut, and the Veteran was informed of this in an April 2015 letter.  The record indicates that the Veteran did not attend the scheduled hearing.  As neither the Veteran nor the representative has presented any reasons for the failure to appear at the June 2015 Board videoconference hearing, the hearing request has been withdrawn.  38 C.F.R. § 20.702 (2014).

The Veteran has appealed from the initial rating assigned for the service-connected anxiety disorder, not otherwise specified, and dysthymic disorder.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans' Claims (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Outstanding Treatment Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  In November 2013, VA received from the Veteran an Authorization and Consent to Release Information form to obtain mental health treatment records from the Springfield Vet Center for the period from 2011.  VA requested the documents, and in October 2013 VA received a letter from the Veteran's counseling therapist at the Vet Center, and a log of the Veteran's appointments from May 2011 until September 2013.  The log reflects that counseling session would last from 15 to 90 minutes.  Unfortunately, no notes or other relevant records discussing the Veteran's mental health symptoms and treatment during the appointments were included with the log.  As such, it is necessary to remand the instant matter to obtain these outstanding Vet Center mental health treatment records.

Further, the AOJ should attempt to obtain any outstanding VA medical records for the period from January 2015. 

Accordingly, the case is REMANDED for the following action:

1.  Request all treatment records from the Springfield Vet Center and any other identified VA treatment.  It should be made clear to the Springfield Vet Center that VA requires more than simply a log of appointments, to include any relevant records concerning the Veteran's symptoms and treatment generated during such appointments.  

2.  Readjudicate the issue of a higher initial disability rating in excess of 70 percent for the service-connected anxiety disorder, not otherwise specified, and dysthymic disorder.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




